   

Case 20-10343-LSS Doc 4985 Filed 05/25/21 Page1of2

FILED
2021 MAY 25 AM 8:47

May 18, 2021

US BANKRUPTCY COUR?
To Whom It May Concern, STRICT OF BEL Mente

When I was a child my friends joined the Boy Scouts. This sounded like an innocent way
to have fun with other kids, so I also decided to join. After joining the local troop, | realized how
much | enjoyed the camping trips and activities. That is, | enjoyed the trips until a new assistant
scoutmaster joined the troup. He instantly began trying to be too close with me. I knew right
away something was wrong. But, at the age of nine, | had no idea how to communicate to the
adults around me that something wasn’t right. As this man, the assistant scout leader, showed
more interest in my wellbeing in inappropriate ways, | became embarrassed and was scared to
speak up.

It became so unbearable that I had to leave the Boy Scouts. In hopes of getting away from
this horrific situation, but still wanting to be able to be a kid, I joined the Sea Scouts. To my
absolute dismay, that same assistant troop leader became the leader of the Sea Scouts. The stress
of the occurrence began to take a physical toll on my body and mind. I experienced chest pain
and stomach issues. At that time the doctor, not knowing what was happening, sent me to
counseling. Because of the fear and the fact that this man convinced me it was my fault, I never
told anyone what was really wrong.

The abuse this man put me through physically lasted for years and the after effects have
lasted my whole life. Even as an adult | would suffer from flashbacks in my sleep. I continued to
agonize with ulcers and poor health, now I know that is a direct result of the stress and trauma
put upon me by this man.

If someone reads this letter who has not been a victim of abuse, as I have been, it may be
hard to understand. | have been forced to have this crime be part of who | am for far too long. It
is time for me to stand up, be honest, and let everyone know | did nothing wrong, and that leader

committed a crime for which someone must be held accountable.

Sincerely.

 
  

BROCKTON MA O23 ©
20 MAY 2021 PM3 L : A
Jv glice Lavi Sel ver S lver § lem
£
BSA Bankrup ter C258

( be Floor

T si, °
6 Lf Mer ng Toe pF yo st

 

@

igeci-sozass EPP PEAY PTAA gfeedp ely gyop daddy peda fyggegped fil

Oo
N
o
>
©
oO
od
N
—
5
NI
—
Ye}
oO
D
@
i
LO
oO
o
t
oO
o
Qa
”
Y
|
oO
st
oO
oO
=
oO
A
H
wo
O

 
